Case 3:17-cr-00258-RDM Document 55 Filed 04/22/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
v. :  3:17-CR-258
(JUDGE MARIANI)
LARRY GILLIAM,
Defendant.
ORDER

AND NOW, THIS ap ony OF APRIL, 2019, upon consideration of
Defendant’s Motion to Suppress Physical Evidence (Doc. 36), the Government's opposition
thereto (Doc. 40), and the parties’ supplemental briefs (Docs. 45, 53, 54), IT IS HEREBY
ORDERED THAT an evidentiary hearing shall be held on Tuesday, June 25, 2019, at
10:30 a.m. at the William J. Nealon Federal Building, Scranton, Pa. The Court shall hold in
abeyance Defendant's request for a Franks hearing, and the evidentiary hearing shall
therefore be limited to the issues raised by Defendant in his motion and supporting brief,
and the Government’s responses thereto, which do not directly relate to the issues and

elements which must be addressed in a Franks hearing.'

  
  

 

;
Rébert B-Marieni
United States District Judge

 

1 The Court notes that the Government acknowledges that a “limited” Franks hearing is
appropriate. (Doc. 53, at 2-3). However, the afore-scheduled suppression hearing may aid in limiting the
issues which should be addressed in a Franks hearing in this case, and, should the Court grant
Defendant's motion to suppress on one or more of the other bases raised by the Defendant, this would
render moot Defendant's request for a Franks hearing.
